     Case 3:16-cv-00555-MMD-WGC Document 222 Filed 07/08/20 Page 1 of 1


1

2

3

4                              UNITED STATES DISTRICT COURT

5                                     DISTRICT OF NEVADA

6                                                  ***

7      GREGORY WEST ENTSMINGER,                          Case No. 3:16-cv-00555-MMD-VPC

8                                    Plaintiff,                      ORDER
             v.
9

10     ROMEO ARANAS, et al.,

11                               Defendants.

12

13          Plaintiff Gregory West Entsminger, who is in custody at the Northern Nevada

14    Correctional Center, filed this civil rights action under 42 U.S.C. § 1983 and state law.

15    Before the Court is the Report and Recommendation of United States Magistrate Judge

16    William G. Cobb (ECF No. 205) (“R&R”), recommending denial of Plaintiff’s motion for

17    entry of default judgment (ECF No. 165). Plaintiff waived his objections to the R&R. (ECF

18    No. 218.) The Court will therefore adopt the R&R.

19          It is therefore ordered that the Report and Recommendation of Magistrate Judge

20    William G. Cobb (ECF No. 205) is accepted and adopted in its entirety.

21          It is further ordered that Plaintiff’s motion for entry of default judgment (ECF No.

22    165) is denied.

23          DATED THIS 8th day of July 2020.

24

25
                                                  MIRANDA M. DU
26                                                CHIEF UNITED STATES DISTRICT JUDGE

27

28
